 Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 1 of 11 PageID #:21412




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
                       v.                          )
                                                   )
MICHAEL MARCELLO,                                  )
                                                   )    No. 02 CR 1050-8
                               Defendant,          )
                                                   )    Judge Leinenweber
                      and                          )
                                                   )
PRUDENTIAL FINANCIAL and JP                        )
MORGAN CHASE, N.A.,                                )
                                                   )
                 Third Party Respondents.          )

                 CONSOLIDATED MOTION FOR TURNOVER ORDERS

       The United States, by John R. Lausch, Jr., United States Attorney for the Northern

District of Illinois, moves this court for turnover orders and in support states as follows:

       1.      The court entered a restitution judgment against defendant Michael Marcello, on

March 11, 2008. As of August 5, 2019, Marcello has an outstanding balance of $37,944.17.

       2.      The United States may use any civil procedure to enforce the judgment. 18 U.S.C.

§§ 3613(a) and (f).

                            REQUEST 1 (PRUDENTIAL FINANCIAL)

       3.       A citation to discover assets directed to Prudential Financial was issued on

November 18, 2015, and Marcello, was served on November 19, 2015, with statutory notice.

       4.      Third-party citation respondent Prudential Financial answered the citation to

discover assets on December 8, 2015. A copy of the answer is attached as Exhibit A. Marcello

was served with a copy of the answer by the respondent, as reflected in paragraph 8 of the
 Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 2 of 11 PageID #:21413




answer.     Prudential Financial stated that at the time the citation was served it had in its

possession or under its control, property belonging to Marcello. Based upon the Prudential

Financial’s answer, the United States is entitled to $5,641.19, which represents Marcello’s

interest in the life insurance policy being held by the respondent, which is not exempt from

garnishment. 18 U.S.C. § 3613(a) and 26 U.S.C. § 6334.

       5.       Prudential has confirmed that it is still holding the funds.

                          REQUEST 2 (JP MORGAN CHASE, N.A.)

       6.       A citation to discover assets directed to the respondent JP Morgan Chase, N.A.

was issued on November 18, 2015, and Marcello, was served on November 23, 2015, with

statutory notice.

       7.       Third-party citation respondent JP Morgan Chase, N.A. answered on December 3,

2015. A copy of the answer is attached as Exhibit B. Marcello was served with a copy of the

answer by the respondent, as reflected in paragraph 8 of the answer. JP Morgan Chase, N.A.

stated that at the time the citation was served it had in its possession or under its control, property

belonging to Marcello. Based upon JP Morgan Chase, N.A.’s answer, the United States is

entitled to $29,211.38, which represents Marcello’s interest in the IRA fund account being held

by the respondent, which are not exempt from garnishment. 18 U.S.C. § 3613(a) and 26 U.S.C.

§ 6334.

       8.       JP Morgan Chase, N.A. has confirmed that it is still holding the funds.

       9.       The Clerk of the Court collects all payments on monetary penalties imposed in

criminal cases; accordingly, all payments should have 02 CR 1050-8 written in the lower left

corner of the check and be submitted to: Clerk of the Court, U.S. District Court, Northern

District of Illinois, 219 South Dearborn Street, 20th Floor, Chicago, Illinois 60604
                                                  2
 Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 3 of 11 PageID #:21414




       10.     The United States has provided all notices required by law.

       WHEREFORE, the United States requests entry of turnover orders directing the

respondents:

       (a) Prudential Financial, to submit to the Clerk of the Court $5,641.19, which represents

the value of account belonging to Marcello and not exempt from garnishment, to be applied to

the outstanding judgment.

       (b) JP Morgan Chase, N.A., to submit to the Clerk of the Court $29,211.38, which

represents the value of account belonging to Marcello and not exempt from garnishment, to be

applied to the outstanding judgment.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ Scott D. Heffron
                                               SCOTT D. HEFFRON
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               312-886-4190
                                               scott.heffron@usdoj.gov




                                                3
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 4 of 11 PageID #:21415




        EXHIBIT A
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 5 of 11 PageID #:21416
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 6 of 11 PageID #:21417
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 7 of 11 PageID #:21418
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 8 of 11 PageID #:21419




        EXHIBIT B
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 9 of 11 PageID #:21420
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 10 of 11 PageID #:21421
Case: 1:02-cr-01050 Document #: 1641 Filed: 08/08/19 Page 11 of 11 PageID #:21422
